Citation Nr: 0114688	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


Entitlement to service connection for myositis.

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The 
RO entered a decision in August 1998 which, in pertinent 
part, confirmed and continued a 50 percent evaluation for 
PTSD.  A March 1999 rating decision assigned a 70 percent 
evaluation for PTSD, effective from October 1997 (the date of 
the claim for an increase).

Although the veteran had previously requested a hearing in 
connection with his appeal, in a statement received by the RO 
in October 2000, the veteran indicated that he no longer 
wanted a hearing, and requested that his case be forwarded to 
the Board.  

The issue of entitlement to an increased rating for PTSD is 
addressed in the decision that follows.  The issue of 
entitlement to service connection for myositis is addressed 
in a remand at the end of this decision.

FINDING OF FACT

2.  PTSD is manifested primarily by somatization, depression, 
insomnia, poor impulse control marked by explosive outbursts, 
and withdrawal from relationships with other people; however, 
speech production, orientation and thought processes are 
well-maintained.

2.  Total loss of occupational and social functioning from 
gross impairment of thought process, behavior, or orientation 
is not demonstrated. 

CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
are not met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Background

Service medical records disclose that the veteran presented 
at a clinic in November 1970, complaining of multiple 
symptoms, including inability to sleep and dizziness.  The 
impressions included chronic anxiety reaction.

Post-service medical records reflect that the veteran was 
afforded several psychiatric examinations by VA during the 
period from 1976 to 1991.  In essence, he reported that he 
had not performed gainful employment since 1972.  He 
indicated that he was unable to work because of headaches and 
joint pain.  He stated that he was socially isolated.  
Examiners identified a large somatic element to the veteran's 
psychiatric symptomatology.  Initially, the diagnosis was 
chronic anxiety reaction.  Subsequently, the diagnosis was 
revised to chronic post-traumatic stress disorder.  The 
veteran's psychiatric disability was variously graded as mild 
to moderately severe in degree.

Statements from private physicians, dated during the period 
from 1984 to 1991, were cumulatively to the effect that the 
veteran had severe PTSD.  The assessment of Ronald A. 
Coderio, MD, the veteran's treating physician was that the 
veteran was incapable of gainful employment because of PTSD.

Hearings were held before three-member panels of the RO in 
February 1977, July 1982 and May 1986.  The veteran's 
testimony was cumulatively to the effect that he had constant 
headaches; that he had difficulty sleeping; that he broke out 
in a sweat in a crowd; and that he found loud noises 
startling.  He stated that his nervous symptoms precluded him 
from working or from pursuing schooling to prepare him for 
employment opportunities.

A hearing was held before a Member of the Board in April 
1992.  In essence, the veteran testified that he had last 
been gainfully employed in 1972.  He indicated that he had 
attempted numerous jobs since service, including truck 
driver, taxi driver and longshoreman, but had been unable to 
hold a job for any length of time; in any event, he had not 
worked at all since 1979.  He stated that symptoms of PTSD 
included headaches, dizziness, blackouts, joint pain, sleep 
problems, and difficulty getting along with people.  He 
remarked that he had been unable to maintain gainful 
employment, particularly because of headaches, dizziness and 
joint pain.  

In an August 1992 decision, the Board granted an increased 
rating, to 50 percent, for the veteran's PTSD.

A VA psychiatric examination was performed in October 1995.  
The veteran indicated that he had held a few jobs between 
1971and 1979.  He reported that he had not worked for the 
past 15 or 16 years because he could not get along with 
people.  He related that he experienced constant headaches, 
as well as nightmares and generalized joint pain.  He 
indicated that he had no interests and could not describe how 
he spent his time.  He noted that he had very detached 
relationships and restricted range of affect.  He claimed to 
be irritable and to have frequent outbursts of anger, 
difficulty concentrating, hypervigilence, and exaggerated 
startle response.  The examiner commented that the veteran 
impressed as generally tending to exaggerate his symptoms.  
The diagnosis was PTSD.

Dr. Codario, in a January 1997 statement, related that the 
veteran suffered from several conditions, including disabling 
PTSD.  It was stated that the veteran experienced frequent 
flashbacks and bouts of depression.  

In October 1997, the veteran filed the current claim for an 
increased rating for PTSD.

A statement, dated in November 1998, was received from Eric 
W. Fine, M.D.  The physician related that the veteran's chief 
complaints included insomnia, recurrent flashbacks of his 
experiences in Vietnam, extreme withdrawal and difficulty 
controlling his anger.  The veteran currently spent most of 
his time alone; he had frequent flashbacks; he had become 
very fearful and paranoid.  His mood had become depressed and 
he was very anxious and somatically preoccupied.  He was 
still hypervigilant and irritable and unable to deal with 
even minor disagreements; therefore, he spent as much time as 
possible alone.  The assessment was that the veteran 
continued to suffer from chronic PTSD and, in all likelihood 
would continue to experience PTSD symptoms for the rest of 
his life.  It was the physician's opinion that the veteran 
was totally disabled for any form of employment.

The veteran was afforded a VA psychiatric examination in 
October 1998.  According to history, the veteran had 
recurrent, intrusive and distressing recollections of 
Vietnam.  Currently, nightmares occurred about two to three 
times per month.  He had difficulty getting to sleep or 
staying asleep.  He was irritable and had outbursts of anger.  
He had so much trouble concentrating that he could not read a 
newspaper.  He indicated an exaggerated startle response at 
hearing a truck backfire.  He was unable to socialize with 
other people.  

On mental status interview, the veteran showed no impairment 
in thought process or ability to communicate, although he was 
irritable.  There were no delusions or hallucinations.  He 
had suicidal ideation at times, but no intent or plan.  It 
was found that he was dressed cleanly in weather-appropriate 
clothing.  Affect was totally flat.  He was oriented to time, 
person and place.  There were no rituals or 
obsessive/compulsive behaviors.  Speech was normal in rate 
and spontaneity.  There were no panic attacks.  Mood was 
depressed.  The veteran had impaired impulse control as 
demonstrated by outbursts of anger.  The diagnosis was PTSD, 
severe.  The examiner assigned a Global Assessment of 
Functioning (GAF) Score of 41.

Documents from SSA were added to the record in connection 
with the current appeal, including a June 1983 decision of an 
Administrative Law Judge of the Social Security 
Administration (SSA).  It was found that the veteran had been 
disabled since December 1981 under SSA criteria.  It was 
determined that the veteran had post-traumatic stress 
syndrome and passive-aggressive personality with schizoid and 
depressive features and somatization.  A transmittal sheet, 
dated in July 1998, reflects that the veteran continued to be 
disabled under SSA criteria.  

Accompanying the SSA disability determinations are records 
from private and VA medical sources, dated from 1972 to 1998, 
reflecting the veteran's evaluation or treatment for multiple 
disorders, including PTSD.  Besides PTSD, the following 
psychiatric diagnoses were rendered:  atypical personality 
disorder with some schizoid passive-aggressive and depressive 
features; and passive-aggressive personality with history of 
explosive outbursts and somatization.  The examiner noted 
that the most recent comprehensive psychiatric examination of 
record was performed by a private physician in January 1990.  
As to mental status, there was no abnormality of the 
veteran's behavior, speech or psychomotor activity.  As to 
content of thought, the veteran seemed to be preoccupied with 
many somatic complaints.  As to concentration, the veteran 
was oriented in all spheres.  Remote memory was somewhat 
impaired, as was recent past memory, but recent memory was 
intact.  As to immediate retention and recall, the veteran 
was able to recall seven digits forward and five digits 
backwards.  The diagnosis was PTSD.  

In a March 1999 rating decision, the RO granted an increased 
evaluation, to 70 percent, for PTSD, effective from the 
October 1997 date of claim.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by the statement of the case and supplemental statement 
of the case furnished to the veteran the veteran, the RO has 
notified the veteran of the criteria for a higher evaluation 
for his disability, and hence, the information and evidence 
necessary to substantiate his claim.  Pertinent post-service 
medical records have been associated with the record, and the 
veteran has undergone examination in connection with the 
claim on appeal.  Furthermore, the veteran has had the 
opportunity to testify at a hearing.  Finally, there is no 
indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issue 
on appeal.  Hence, adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole-recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for PTSD where there is total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A review of the record discloses that longstanding 
somatization has been one of the most prominent disabling 
features of the veteran's PTSD.  Besides somatization, other 
principal manifestations of PTSD include depression, 
insomnia, poor impulse control marked by explosive outbursts, 
and withdrawal from relationships with other people.  PTSD 
symptomatology has significantly impaired occupational and 
social functioning.  At the same time, however, the most 
recent VA psychiatric examinations for rating purposes 
demonstrated that the veteran was oriented to his 
surroundings; that his speech production was adequate; that 
he that he displayed no obsessive/compulsive behavior; and 
that he showed no impairment of thought processes.  It was 
not shown that the veteran neglected his personal appearance 
or that he suffered from panic attacks.  

In order to be entitled to assignment of a 100 percent 
schedular rating for PTSD, there must be evidence of total 
occupational and social impairment due to a combination of 
symptoms evidencing gross impairment of thought processes and 
behavior, profound memory loss, virtually complete loss of 
orientation to one's surroundings, and intermittent inability 
to perform activities of daily living.  The Board notes, 
however, that this level of impairment has not been 
demonstrated.  

The Board notes that the GAF of 41 assigned in October 1998 
is consistent with no more than the currently assigned 70 
percent evaluation.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF of between 41 and 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Furthermore, the Board notes that, in reaching its 
determination that a total schedular rating is not warranted 
for the appellant's PTSD, the Board acknowledges that the 
veteran has been granted a total rating by reason of 
individual unemployability (TDIU) due to his service-
connected psychiatric disability, and has been awarded SSA 
benefits, at least, in part, on the basis of such disability.  
However, it should be noted that the assignment of a TDIU for 
VA benefits purposes, and the award of SSA benefits, are 
based on criteria which are separate and distinct from the 
criteria for assignment of a 100 percent schedular rating 
based on psychiatric disability.  Hence, those facts are not 
dispositive of the issue on appeal.  Here, the question is 
whether the veteran meets the specific schedular criteria for 
assignment of the maximum schedular rating for PTSD; for the 
reasons set forth above, the Board finds that he does not.  
Hence, there is no schedular basis upon which to award an 
evaluation in excess of the currently assigned 70 percent 
rating for PTSD.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2000).  As noted above, there is no 
showing that the veteran's PTSD has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned, 70 percent evaluation); has 
necessitated frequent periods of hospitalization; or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claim for a higher 
evaluation for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An evaluation in excess of 70 percent for PTSD is denied.


REMAND

Service medical records are negative for complaints, findings 
or treatments of myositis.  Chronic myositis and fasciitis 
involving the cervical, thoracic and lumbar spine was first 
identified on a VA examination in October 1982, more than 10 
years after the veteran had completed military service.  The 
examiner stated that the myositis was of unknown etiology.  
Hence, there is no medical evidence of record of a nexus 
between the veteran's myositis and his active military 
service, and, on that basis, the RO denied the veteran's 
claim as not well grounded.

The Board emphasizes, however, that the recent change in law, 
referred to above, eliminated the well-grounded claim 
requirement.  Additionally, in view of the changes in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  Id.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under these circumstances, the Board finds that the veteran 
should undergo further examination to obtain a medical 
opinion as to the relationship, if any, between any current 
myositis, and the veteran's active military service.  The 
appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
specifically include any from VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act.  
Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination for his 
myositis.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the appellant.  All appropriate tests and 
studies, to include X-rays should be 
accomplished, and all clinical findings 
should be reported in detail.  

After examination, review of his 
pertinent medical history (to include 
that cited to herein), and considering 
sound medical principles, the physician 
should render an opinion as to whether 
any current myositis is, as least as 
likely as not, the result of disease or 
injury incurred in or aggravated during 
active military service.  All examination 
findings, along with the complete 
rationale for the opinion expressed, 
should be set forth in a typewritten 
report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the claim for 
service connection for myositis in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the appellant fails 
to report for any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

6.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE	
	Member, Board of Veterans' Appeals





 



